                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                 CR 90-17-GF-BMM-JTJ


                 Plaintiff,                FINDINGS AND
                                           RECOMMENDATIONS
       vs.




 ELWOOD G. HALL,

                 Defendant.




                                   I. Synopsis

      Defendant Elwood G. Hall(Hall) has been accused of violating the

conditions of his supervised release. Hall admitted all ofthe alleged violations.

Hall’s supervised release should be revoked. Hall should be placed in custody for

18 months, with 12 months of supervised release to follow. Hall should serve his

term of custody at FCI Petersburg in Virginia, or at FCI Yazoo City in Mississippi.

The supervised release conditions imposed previously should be continued. The

District Court should consider terminating Hall’s supervised release if Hall

successfully completes his sex offender treatment program while in custody.
                                     II. Status


      Hall was convicted oftwo counts of Aggravated Sexual Abuse following a

jury trial. The Court sentenced Hall to 360 months of custody, followed by 60

months of supervised release. (Doc. 56). Hall later pleaded guilty to Escape in

Cause CV 90-24-GF-BMM. The Court sentenced Hall to 30 months of custody,

followed by 60 months of supervised release in Cause CV 90-24-GF-BMM.

(Doc. 56). Hall’s current term of supervised release began on February 4, 2020.

(Doc. 140 at 2).

      Petition


      The United States Probation Office filed a Petition on February 11, 2020,

requesting that the Court revoke Hall’s supervised release. (Doc. 140). The

Petition alleges that Hall violated the conditions of his supervised release: 1) by

failing to reside at the place approved by his probation officer; 2) by using

methamphetamine; and 3) by knowingly residing in a home with children under

the age of 18. (Doc. 140 at 3).

      Initial appearance

      Hall appeared before the undersigned for his initial appearance on

February 19, 2020. Hall was represented by counsel. Hall stated that he had read

the petition and that he understood the allegations. Hall waived his right to a

                                          2
preliminary hearing. The parties consented to proceed with the revocation hearing

before the undersigned.

      Revocation hearing

      The Court conducted a joint revocation hearing in this case and in Cause CR

90-24-GF-BMM on February 19, 2020. Flail admitted that he had violated the

conditions of his supervised release: 1) by failing to reside at the place approved

by his probation officer; 2) by using methamphetamine; and 3) by knowingly

residing in a home with children under the age of 18. The violations are serious

and warrant revocation of Hall’s supervised release.

      Hall’s violations are Grade C violations. Hall’s criminal history category is

IV. Hall’s underlying offenses are Class A felonies. Hall could be incarcerated

for up to 60 months. Hall could be ordered to remain on supervised release for up

to 30 months, less any custody time imposed. The United States Sentencing

Guidelines call for a term of custody of6 to 12 months.

                                   III. Analysis

      Hall’s supervised release should be revoked. Hall should be incarcerated

for 18 months, with 12 months of supervised release to follow. This sentence is

sufficient but not greater than necessary. Hall should serve his term of custody at

FCI Petersburg in Virginia, or at FCI Yazoo City in Mississippi, if possible. The

                                          3
supervised release conditions imposed previously should be continued. The

District Court should consider terminating Hall’s supervised release if Hall

successfully completes his sex offender treatment program while in custody.

                                 IV. Conclusion


      The Court informed Hall that the above sentence would be recommended to


United States District Judge Brian Morris. The Court also informed Hall of his

right to object to these Findings and Recommendations within 14 days of their

issuance. The Court explained to Hall that Judge Morris would consider a timely

objection before making a final determination on whether to revoke his supervised

release and what, if any, sanction to impose.

The Court FINDS:


      That Elwood G. Hall violated the conditions of his supervised release: by
      failing to reside at the place approved by his probation officer; by using
      methamphetamine; and by knowingly residing in a home with children
      under the age of 18.

The Court RECOMMENDS:


      That the District Court revoke Hall’s supervised release and commit Hall to
      the custody of the United States Bureau of Prisons for 18 months, with 12
      months of supervised release to follow. The sentence imposed in this case
      should run concurrent with the sentence imposed in Cause CR 90-24-GF-
      BMM. Hall should serve his term of custody at FCI Petersburg in Virginia,
      or at FCI Yazoo City in Mississippi, if possible. The supervised release
      conditions imposed previously should be continued. The District Court
      should consider terminating Hall’s supervised release if Hall successfully
      completes his sex offender treatment program while in custody.

                                            4
            NOTICE OF RIGHT TO OBJECT TO FINDINGS AND
RECOMMENDATIONS AND CONSEQUENCES OF FAILURE TO OBJECT

      The parties may serve and file written objections to the Findings and

Recommendations within 14 days of their entry, as indicated on the Notice of

Electronic Filing. 28 U.S.C. § 636(b)(1). A district judge will make a de novo

determination regarding any portion of the Findings and Recommendations to

which objection is made. The district judge may accept, reject, or modify, in

whole or in part, the Findings and Recommendations. Failure to timely file

written objections may bar a de novo determination by the district judge, and may

waive the right to appear and allocate before a district judge.

      DATED this 20th day of February, 2020.




                                      V
                                              '■■Jotin Johnston
                                               United States Magistrate Judge




                                          5
